

EXHIBIT 10.53

TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN

STOCK INCENTIVE AGREEMENT
PERFORMANCE SHARES






Employee:
[NAME]

Personnel Number:
[ ]

Award:
Up to _______ Performance Shares for the Peer Group Award [INSERT # of SHARES
SUBJECT TO AWARD]

Up to _______ Performance Shares for the EBIT Award [INSERT # of SHARES SUBJECT
TO AWARD]
Grant Date
[DATE]

Initial Measurement Date:
[DATE]

Final Measurement Date:
[DATE]

 



--------------------------------------------------------------------------------




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, (“Tyson”) to the Employee (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award is subject to all the terms and conditions of
the Tyson Foods, Inc. 2000 Stock Incentive Plan (the “Plan”). Unless otherwise
defined herein, all capitalized terms in this Performance Shares Stock Incentive
Award Agreement (the “Award Agreement”) shall have the meaning stated in the
Plan. Please see the Plan document for more information on these terms and
conditions. A copy of the Plan is available upon request.

2.
Definitions.

2.1.
"Cause," "Good Reason," "Disability," and "Release" shall have the same meanings
as set forth in your Employment Agreement.

2.2.
"EBIT" shall mean Tyson's operating earnings (which takes into account accruals
for bonus payments) before interest and taxes, as reported in Tyson's Annual
Report on Form 10-K for any year in the Measurement Period (as hereinafter
defined), as adjusted for unusual or unique items, such as one-time gains or
losses, in the reasonable discretion of the Compensation Committee.

2.3.
"EBIT Award" shall mean any award of Performance Shares pursuant to satisfaction
of any benchmark relative to the EBIT Goal outlined in Section 4(b).

2.4.
"EBIT Goal" for the Measurement Period shall be a cumulative EBIT of
$_________________.

2.5.
"Final Measurement Date" shall mean date on the cover page.

2.6.
"Initial Measurement Date" shall mean the date on the cover page.

2.7.
"Measurement Period" shall mean the three fiscal year period from the Initial
Measurement Date to the Final Measurement Date.

2.8.
"Peer Group" shall mean that group of publicly traded companies most recently
determined by the Compensation Committee of Tyson's Board of Directors
("Compensation Committee"), which at the Initial Measurement Date is comprised
of the following companies: Archer Daniels Midland, Bunge Ltd., Campbell Soup
Co., ConAgra, Dean Foods, General Mills, H.J. Heinz Co., Hillshire Brands
Company, Hormel Food Group, J.M. Smucker Co., Kellogg Co, Kraft Foods Group,
Inc., McCormick & Co., Inc., Pilgrim's Pride Corp., Sanderson Farms, and
Smithfield Foods, Inc. If one or more members of the Peer Group ceases to be the
surviving entity in a corporate transaction, the successor entity shall replace
the entity which has ceased to exist provided that the primary business of the
successor entity and its affiliates is in substantially the same lines of
business as Tyson. If a member of the Peer Group (a) ceases to have any class of
securities registered under the Securities Exchange Act of 1934; (b) ceases to


2

--------------------------------------------------------------------------------




exist in circumstances where there is no successor entity or where the primary
business of the successor entity and its affiliates is not in substantially the
same lines of business as Tyson; or (c) becomes bankrupt, that member of the
Peer Group shall be deleted as a member of the Peer Group and shall not be
counted for purposes of measuring satisfaction of the Peer Group Goals and said
Peer Group Goals shall be reduced accordingly.
2.9.
"Peer Group Award" shall mean any award of Performance Shares pursuant to
satisfaction of any Peer Group Goals.

2.10.
"Peer Group Goals" means the performance measures specified in Section 4(a).

2.11.
"Performance Shares" means the shares of Tyson's Class A common stock subject to
this Award Agreement.

2.12.
"Stock Price"    means the closing price of Tyson's Class A common stock in the
case of Tyson, or the publicly traded stock of a Peer Group company, on the
applicable trading date as reported in The Wall Street Journal.

2.13.
"Stock Price Comparison" means the comparison of Tyson's Stock Price against the
Stock Price for each of the Peer Group companies. Such comparison shall begin
with the average Tyson Stock Price and the Stock Price of each of the Peer Group
companies for the twenty (20) trading days ending on the Initial Measurement
Date and end with the average Tyson Stock Price and the Stock Price of each of
the Peer Group companies for the twenty (20) trading days ending on the Final
Measurement Date. The Stock Price Comparison shall be made as a percentage of
the growth of the Stock Price from the Initial Measurement Date to the Final
Measurement Date.

3.
Vesting.

3.1.
Vesting and Forfeiture. Those Awards which have become payable pursuant to the
performance criteria and benchmarks set forth below shall be considered as fully
earned by you, subject to the further provisions of this Section 3. Any Awards
which do not become payable in accordance with the performance criteria and
benchmarks or the provisions of this Section 3 on account of: (i) your
Termination of Employment with Tyson and/or its affiliates before the Final
Measurement Date or (ii) the failure to satisfy the performance criteria and
benchmarks provided below, will be forfeited back to Tyson.

3.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or, subject to your timely execution and non-revocation
of a Release, Retirement before the Final Measurement Date, you will be entitled
to a pro rata portion of your Award if the applicable performance criteria are
satisfied. The pro rata portion of your Award shall equal the percentage of the
total Measurement Period, measured in days, in which you remained employed by
Tyson and/or its affiliates multiplied by the percentage of the Award that you
would have received had you remained employed until the Final Measurement


3

--------------------------------------------------------------------------------




Date. For purposes of this Agreement, “Retirement” shall mean your voluntary or
involuntary Termination of Employment without Cause from Tyson and/or its
affiliates on or after the date you attain age 62.
3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event that
your employment is terminated by Tyson for reasons other than death, Disability,
Retirement, or Cause, or by you for Good Reason, and subject to your timely
execution and non-revocation of a Release, you will become entitled to a pro
rata portion of your award if the applicable performance criteria are met. The
pro rata portion of your Award shall equal the percentage of the total
Measurement Period, measured in days, in which you remained employed by Tyson
and/or its affiliates multiplied by the percentage of the Award that you would
have received had you remained employed until the Final Measurement Date.

3.4.
Change in Control. Following a Change in Control, and on the earlier of: (i) the
date you are involuntarily terminated without Cause (as defined in your
Employment Agreement) or (ii) sixty (60) days after the Change in Control, you
shall become entitled to an Award equal to the Award that you would have
received had you remained employed until the Final Measurement Date. For
purposes of this Award Agreement, the term “Change in Control” shall not include
any event as a result of which one or more of the following persons or entities
possess or continues to possess, immediately after such event, over fifty
percent (50%) of the combined voting power of the Company or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.

4.
Performance Criteria. The extent, if any, to which you shall have the right to
payment, respectively, of the Peer Group Award and/or the EBIT Award shall
depend, in part, upon the extent to which the applicable performance measures
have been satisfied as of the Final Measurement Date, as specified below:

(a)    The Peer Group Award shall have the following benchmarks during the
Measurement Period:


(i)    If the Stock Price of Tyson has outperformed six (6) members of the Peer
Group on the basis of Stock Price Comparison, there shall be a payment of
_________ Performance Shares to you;
(ii)    If the Stock Price of Tyson has outperformed ten (10) members of the
Peer Group on the basis of Stock Price

4

--------------------------------------------------------------------------------




Comparison, there shall be a payment of __________ Performance Shares to you;
(iii)     If the Stock Price of Tyson has outperformed twelve (12) members of
the Peer Group on the basis of Stock Price Comparison, there shall be a payment
of __________ Performance Shares to you; and
(iv)    If the Stock Price of Tyson has outperformed fourteen (14) members of
the Peer Group on the basis of Stock Price Comparison, there shall be a payment
of __________ Performance Shares to you.


(b)    The EBIT Award shall have the following benchmarks:


(i)    If EBIT for a Measurement Period is equal to eighty percent (80%) of the
EBIT Goal there shall be payment of _________ Performance Shares to you;
(ii)    If EBIT for a Measurement Period is equal to one hundred percent (100%)
of the EBIT Goal there shall be payment of _________ Performance Shares to you;
(iii)    If EBIT for a Measurement Period is equal to one hundred twenty percent
(120%) of the EBIT Goal there shall be payment of _________ Performance Shares
to you ; and
(iv)    If EBIT for a Measurement Period is equal to one hundred forty percent
(140%) of the EBIT Goal there shall be payment of _________ Performance Shares
to you.
(v)    Performance between the foregoing benchmarks shall result in the payment
of a number of shares of Stock to the Employee determined as a matter of
applying a straight-line interpolation between the minimum number of shares of
Stock specified in clause (i) above and the maximum number of Performance Shares
specified in clause (iv) above.
5.
Payment of Award. The Performance Shares that may become payable pursuant to
either the Peer Group Award or the EBIT Award, or both, shall be determined
based upon the highest benchmark attained in the respective category. In other
words, the attainment of multiple benchmarks under the Peer Group Award or the
EBIT Award will not result in the payment of a cumulative number of Performance
Shares for each benchmark achieved for that particular Award. Your Award, if
any, will be paid fourth business day following the issuance of the Annual
Report on Form 10-K which occurs after the completion of the applicable
Measurement Period. Payment shall be made in shares of Tyson’s Class A common
stock.


5

--------------------------------------------------------------------------------




6.
Withholding Taxes. By accepting the Award, you acknowledge and agree that you
are responsible for, and that Tyson shall withhold, all applicable income and
other taxes from any Award, including federal, FICA, state and local taxes
applicable in your country of residence or employment. Tyson shall withhold such
taxes by any manner acceptable under the terms of the Plan.

7.
Beneficiary Designation. In accordance with the terms of the Plan, you may name
a Beneficiary to whom your Award under this Award Agreement is to be paid in
case of your death before you receive any or all of your Award. Each Beneficiary
designation shall revoke all prior designations, shall be in a form prescribed
by the Committee, and shall be effective only when filed in writing with the
Committee during your lifetime.

8.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

9.
Severability. In the event that any one or more of the provisions or portion
thereof
contained in this Award Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

10.
Entire Agreement. Subject to the terms and conditions of the Plan, and the
applicable provisions of the Employment Agreement, this Award Agreement
expresses the entire understanding and agreement of Tyson and you with respect
to the subject matter. In the event of any conflict between the provisions of
the Plan and the terms of this Award Agreement, the provisions of the Plan will
control unless this Award Agreement explicitly states that an exception to the
Plan is being made. The Award has been made pursuant to the Plan and an
administrative record is maintained by the Committee.

11.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date an unrestricted certificate for Performance Shares in your name is
delivered to you by Tyson. Any disposition of the Award or any portion thereof
shall be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

12.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

13.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


6

--------------------------------------------------------------------------------




14.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

15.
No Right to Continued Employment. You acknowledge and agree (by executing this
Award Agreement) that neither the adoption of the Plan nor the granting of any
Award shall confer any right to continued employment with Tyson, nor shall it
interfere in any way with Tyson’s right to terminate your employment at any time
for any reason in accordance with the terms of your Employment Agreement.

16.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

17.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.

You must sign this Award Agreement and return it to Tyson within ten (10) days
to be eligible to receive this Award, or the Award will be forfeited.
* * *

TYSON FOODS, INC. 

 
By: _______________________________


Date:                                                               
____________________________________
Print Name




____________________________________
Signature




Date: _______________________________






7